TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00669-CR


William Edward Hughes, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BLANCO COUNTY, 424TH JUDICIAL DISTRICT

NO. CR952, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record has not been filed and is overdue.  At a May 23, 2008, hearing
in the trial court, appellant and his counsel stated that appellant is not indigent and intends to pay
for the record.
Appellant shall pay or make satisfactory arrangements to pay the reporter's fee
no later than June 20, 2008.  If he fails to do so, the appeal will be considered and decided without
a reporter's record.  See Tex. R. App. P. 37.3(c).
It is ordered June 12, 2008.

Before Justices Patterson, Puryear and Henson
Do Not Publish